

EXHIBIT 10.1




Restricted Stock Executive Award






Effective as of January 12, 2007 (“Grant Date”), the Company hereby grants to
[Participant] certain rights to ownership of up to: [# shares] total Restricted
Shares on the Terms of this Agreement, the attached Program, and the 2004 Sypris
Equity Plan (“Plan”) as follows:




Vesting Dates
# of Shares Vesting
January 12, 2011
[# shares]







Intending to be legally bound by all such Terms, I acknowledge the sole
authority of the Committee to interpret such Terms, the forfeiture of my rights
upon any termination of my employment under such Terms and my continuing status
as an “at will” employee (subject to termination without cause or notice). I
have received and had an opportunity to review, with the benefit of any legal
counsel of my choosing, the Plan, the Program and this Award Agreement.






SYPRIS SOLUTIONS, INC.                      PARTICIPANT








By:                                             Signature:          

Name:                                    Name:     
 
Title:                                    Title:                                     
                    
 

--------------------------------------------------------------------------------



STANDARD TERMS OF AWARDS GRANTED UNDER
THE 2007 SPECIAL INCENTIVE EXECUTIVE AWARD PROGRAM
OF THE 2004 SYPRIS EQUITY PLAN (FOR [executive officer] PARTICIPANTS)


1.  Purpose of the Program. The Company’s 2007 Special Incentive Executive Award
Program (the “Program”) under the 2004 Sypris Equity Plan (“Plan”) shall be
effective for all Awards incorporating these Terms, to advance the Company’s
growth and prosperity by providing long-term financial incentives to its
executives and certain other key employees, and to further the Company’s
philosophy of equity ownership and incentives.
 
2.  Restricted Shares. Each “Restricted Share” is one Share of the Common Stock
(subject to adjustments per the Plan) which is subject to forfeiture as provided
herein. Unless otherwise determined by the Committee, grants of Restricted
Shares will vest 100% on the fourth anniversary of its Grant Date (the “Vesting
Date”), unless forfeited before such Vesting Date. All Restricted Shares will be
held by the Company until their Vesting Dates, and physically distributed to the
Participant thereafter, with any legends required by applicable Rules.
Participants may vote and receive cash dividends on such Restricted Shares, as
applicable, after the Grant Date.
 
3.  Retirement or Disability. In the event of any retirement after age 65 or
qualification to receive long-term disability benefits under the Company’s then
current policies, such retirement or disability period shall be treated as a
period of employment for purposes of the accrual of rights hereunder, including
any vesting or exercise rights.
 
4.  Leaves of Absence. The Committee may in its discretion treat all or any
portion of any period during which a Participant is on military or other
approved leave of absence as a period of employment for purposes of the accrual
of rights hereunder.
 
5.  Other Terminations. If employment is terminated other than for retirement,
death or disability, each unvested Option or Restricted Share will be forfeited
immediately and the Participant will have up to thirty (30) days in which to
exercise any vested Options. In the event of death, all unvested Awards will be
immediately vested, and the Participant’s representative or estate shall have
one (1) year in which to exercise any Options.
 
6.  Administration. The Committee shall have complete authority to administer or
interpret the Program or any Award, to prescribe, amend and rescind rules and
regulations relating thereto, and to make all other determinations necessary or
advisable for the administration of the Program or any Award Agreements
(including to establish or amend any rules regarding the Program that are
necessary or advisable to comply with, or qualify under, any applicable law,
listing requirement, regulation or policy of any entity, agency, organization,
governmental entity, or the Company, in the Committee’s sole discretion
(“Rule”)). In addition, with respect to any future grants or the unvested
portion of any Awards, the Committee may amend or terminate these Terms or any
Awards, in its sole discretion without the consent of any employee or
beneficiary, subject to applicable Rules, at any time and from time-to-time.
With respect to any amendment, action or approval hereunder, the Committee may
require the approval of any other persons or entities, pursuant to applicable
Rules. The decisions of the Committee in interpreting and applying the Program
will be final.
 
7.  Miscellaneous. Unless otherwise specified, all capitalized terms herein
shall have the meanings assigned to them in the Plan or in the Award Agreement.
 
7.1.  No Other Rights. The Awards include no other rights beyond those expressly
provided in the Plan, the Program or the Award Agreement. Awards are
non-assignable and non-transferable except by will or the laws of descent and
distribution, unless otherwise approved by the Committee.
 
7.2.  Taxes. The Participant must pay in cash, surrender Shares or Options of
then-equivalent value, or otherwise arrange (to the Committee’s satisfaction)
for all tax withholding obligations.
 
7.3.  Delegation. The Committee may delegate any portion of their
responsibilities and powers to one or more persons selected by them, subject to
applicable Rules and revocation at any time.
 
 
-2-